OPINION — AG **** COUNTY HOSPITALS — EMPLOYEES — PAYROLL **** ONLY ONE WARRANT FOR COUNTY HOSPITAL EMPLOYEES' PAYROLL MAY BE DRAWN PER MONTH IN ACCORDANCE WITH THE SAID 19 O.S. Supp. 1968, SECTION 790.1[19-790.1]. [19-790.1] COUNTY HOSPITAL EMPLOYEES MAY BE PAID ONLY ON A MONTHLY BASES. THE WARRANT FOR THE COUNTY HOSPITAL EMPLOYEES' PAYROLL SHALL BE FOR THE EXACT AMOUNT OF SAID PAYROLL. SECTION 790.1(D)(2) PROHIBITS THE COUNTY TREASURER FROM ACCEPTING AND ISSUING TWO OR MORE WARRANTS PER MONTH ON THE COUNTY HOSPITAL ACCOUNTS FOR SALARIES. AS A MATTER OF FACT THE COUNTY TREASURER DOES NOT ISSUE THE WARRANTS ON THE COUNTY HOSPITAL ACCOUNT BUT ONLY HONORS SUCH WARRANTS FOR PAYMENT. WARRANTS ON THE COUNTY HOSPITAL ACCOUNT ARE SIGNED AND ISSUED BY TWO MEMBERS OF THE HOSPITAL BOARD OF CONTROL. DELL GORDON